                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       AT GREENEVILLE

   UNITED STATES OF AMERICA                          )
                                                     )
   v.                                                )      No. 2:16-CR-00104-2-JRG
                                                     )
   ERIC SINKS                                        )

                             MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendant Eric Sinks’ Motion for Compassionate

   Release Based on Extraordinary and Compelling Circumstances [Doc. 267] and the United States’

   Response in Opposition [Doc. 270]. Acting pro se, Mr. Sinks, who is forty-two years of age,

   moves the Court to order his compassionate release under 18 U.S.C. § 3582(c)(1)(A) due to the

   COVID-19 pandemic, citing various underlying medical conditions that include heart disease,

   hypertension, and obesity. [Def.’s Mot. at 3]. The United States opposes Mr. Sinks’ motion,

   contending, among other things, that compassionate release is inappropriate because FCI

   Allenwood Low, the facility where Mr. Sinks is serving his sentence, is not experiencing an

   outbreak of COVID-19 and that his release would be inconsistent with 18 U.S.C. § 3553(a)’s

   factors. [United States’ Resp. at 1, 10, 11].

          “[O]nce a court has imposed a sentence, it does not have the authority to change or

   modify that sentence unless such authority is expressly granted by statute.” United States v.

   Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323,

   326 (6th Cir. 2010)). Although § 3582(c)(1)(A) begins with the declaration that “[t]he court

   may not modify a term of imprisonment once it has been imposed,” Congress enacted the First

   Step Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1)(A) so that

   courts can consider motions for compassionate release once a defendant either exhausts his




Case 2:16-cr-00104-JRG-MCLC Document 275 Filed 09/14/20 Page 1 of 7 PageID #: 3213
   administrative remedies with the Bureau of Prisons or waits thirty days after submitting a request

   to the warden:

          The court may not modify a term of imprisonment once it has been imposed except
          that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon
          motion of the defendant after the defendant has fully exhausted all administrative
          rights to appeal a failure of the Bureau of Prisons to bring a motion on the
          defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
          warden of the defendant’s facility, whichever is earlier, may reduce the term of
          imprisonment[.]

   § 3582(c)(1)(A). The United States concedes that “[t]he Court has authority to consider” Mr.

   Sinks’ motion “because Sinks submitted a request for compassionate release to the Bureau of

   Prisons more than 30 days ago.” [United States’ Resp. at 1].

          Under § 3582(c)(1)(A), the Court’s task is to determine whether (1) “extraordinary and

   compelling reasons” warrant a reduction and whether (2) “such a reduction is consistent with

   applicable policy statements issued by the Sentencing Commission” and “the factors set forth

   in section 3553(a) to the extent that they are applicable.” § 3582(c)(1)(A)(i). “[C]ourts have

   universally turned to USSG § 1B1.13 to provide guidance on the ‘extraordinary and compelling

   reasons’ that may warrant a sentence reduction.” United States v. Coker, No. 3:14-CR-085,

   2020 WL 1877800, at *3 (E.D. Tenn. Apr. 15, 2020) (quotation omitted). The Application Notes

   to § 1B1.13 state that, when a defendant suffers from a medical condition, extraordinary and

   compelling reasons exist in two scenarios: the medical condition (1) is a terminal illness or

   (2) “substantially diminishes the ability of the defendant to provide self-care within the

   environment of a correctional facility and from which he or she is not expected to recover.”

   USSG § 1B1.13 n.1(A)(i)–(ii).

          In considering whether Mr. Sinks’ underlying conditions, against the backdrop of the

   COVID-19 pandemic, “substantially diminish[] [his] ability” to “provide self-care within” the


                                                   2

Case 2:16-cr-00104-JRG-MCLC Document 275 Filed 09/14/20 Page 2 of 7 PageID #: 3214
   prison’s walls and leave him without an expectation of recovery, USSG § 1B1.13 n.1(A)(ii),

   the Court turns to the Center of Disease Control’s guidelines, see, e.g., Cameron v. Bouchard,

   ___ F. Supp. 3d ___, 2020 WL 2569868, at *4–5 (E.D. Mich. May 21, 2020), vacated on other

   grounds, ___ F. App’x ___, 2020 WL 3867393 (6th Cir. 2020); Awshana v. Adduccl, ___ F.

   Supp. 3d ___, 2020 WL 1808906, at *4 (E.D. Mich. Apr. 9, 2020); see also Valentine v.

   Collier, 140 S. Ct. 1598, 1600 n.2 (2020) (citing the CDC’s guidelines in a case involving

   COVID-19); cf. Sch. Bd. of Nassau Cty. v. Arline, 480 U.S. 273, 287 (1987) (stating that “courts

   normally should defer to the reasonable medical judgments of public health officials” (footnote

   and quotation omitted)). According to the CDC’s guidelines, “[p]eople of any age with the

   following conditions are at increased risk of severe illness from COVID-19”:

              •   Cancer
              •   Chronic kidney disease
              •   COPD (chronic obstructive pulmonary disease)
              •   Immunocompromised state (weakened immune system) from solid organ
                  transplant
              •   Obesity (body mass index [BMI] of 30 or higher)
              •   Serious heart conditions, such as heart failure, coronary artery disease, or
                  cardiomyopathies
              •   Sickle cell disease
              •   Type 2 diabetes mellitus

   Coronavirus Disease 2019 (COVID-19): People Who Are at Higher Risk for Severe Illness,

   Ctrs. for Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-

   extra-precautions/people-with-medical-conditions.html (last updated Sept. 11, 2020). The United

   States acknowledges that Mr. Sinks’ body mass index is greater than 30.0, and it therefore

   “agrees that Sinks has shown an extraordinary and compelling reason within the meaning of

   U.S.S.G. § 1B1.13[.]” [United States’ Resp. at 9].

          But the fact that Mr. Sinks is an at-risk individual under the CDC’s guidelines does not,

   in and of itself, entitle him to compassionate release. Before ordering compassionate release, the
                                                    3

Case 2:16-cr-00104-JRG-MCLC Document 275 Filed 09/14/20 Page 3 of 7 PageID #: 3215
   Court also has to determine that (1) he “is not a danger to the safety of any other person or to

   the community, as provided in 18 U.S.C. § 3142(g),” (2) a reduced sentence is consistent with

   §3553(a)’s factors, to the extent they are applicable, and (3) a reduced sentence is otherwise

   consistent with USSG § 1B1.13’s policy statements. USSG § 1B1.13(2)–(3); see § 3582(c)(1)(A)

   (providing that “[t]he court may not modify a term of imprisonment once it has been imposed

   except that . . . such a reduction is consistent with applicable policy statements issued by the

   Sentencing Commission” and “the factors set forth in section 3553(a) to the extent that they are

   applicable”); United States v. Resnick, ___ F. Supp. 3d ___, 2020 WL 1651508, at *2 (S.D.N.Y.

   Apr. 2, 2020) (“The First Step Act did not amend the eligibility requirements for compassionate

   release, which are set forth in 18 U.S.C. § 32(c)(l)(A) and Section 1B1.13 of the United States

   Sentencing Guidelines.”).

          A prisoner’s compassionate release is an extraordinary and rare occurrence, see United

   States v. Dusenbery, No. 5:91-cr-291, 2019 WL 6111418, at *2 (N.D. Ohio Nov. 18, 2019)

   (observing that “[c]ompassionate release due to a medical condition is an extraordinary and rare

   event” (quotation omitted)), and the general threat of COVID-19—that is, the fear that it may

   infiltrate a prison’s population—cannot justify it, see United States v. Raia, 954 F.3d 594, 597

   (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may

   spread to a particular prison alone cannot independently justify compassionate release[.]”);

   United States v. Smoot, No. 2:19-CR-20, 2020 WL 1501810, at *3 (S.D. Ohio Mar. 30, 2020)

   (“The mere possibility of an outbreak at his facility does not equate to a compelling enough

   reason to justify [the defendant’s] release.” (citation omitted)); United States v. Eberhart, ___ F.

   Supp. 3d ___, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“[A] reduction of sentence




                                                    4

Case 2:16-cr-00104-JRG-MCLC Document 275 Filed 09/14/20 Page 4 of 7 PageID #: 3216
   due solely to concerns about the spread of COVID-19 is not consistent with the applicable

   policy statement of the Sentencing Commission as required by § 3582(c)(1)(A).”).

          COVID-19 has not affected FCI Allenwood Low to the same degree as other federal

   facilities throughout the country. The Federal Bureau of Prisons (“BOP”), in fact, reports zero

   active cases among the prison population and staff at FCI Allenwood Low. COVID-19 Cases,

   Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last updated Sept. 13, 2020). Under

   these circumstances, Mr. Sinks is not entitled to compassionate release. Cf. United States v. You,

   No. 20-5390, at 2 (6th Cir. Apr. 22, 2020) (PACER) (“Critical here . . . there are no known

   COVID-19 cases at [the defendant’s] present facility. . . . [and] her facility has implemented

   precautionary measures to protect those detained in the facility.”); United States v. Elebesunu,

   No. GJH-13-008, 2020 WL 3791978, at *2 (D. Md. July 7, 2020) (“Under circumstances such as

   these where the number of cases at the facility is low and BOP appears to have controlled the

   spread, the imminence of the risk to [the defendant] is diminished and weighs against granting

   compassionate release.” (citation omitted)); United States v. Arafat, No. 12-cr-45, 2020 WL

   3790727, at *6 (D. Minn. July 7, 2020) (“[E]ven assuming [the defendant’s] underlying medical

   conditions exist, [he] has failed to demonstrate a particularized risk of contracting the disease.

   To date, FCI-Sandstone has only one reported case of COVID-19.” (citation omitted)); United

   States v. Johnson, No. 2:19-CR00-81-TOR, 2020 WL 2114357, at *2 (E.D. Wash. May 4, 2020)

   (“[W]here is Defendant safer from the threat—in a facility with no known cases, or in public

   with thousands of confirmed cases? Fear of the virus does not warrant immediate release.”).

          Besides, the Court can modify a sentence only “after considering the factors set forth in

   section 3553(a) to the extent that they are applicable,” and Mr. Sinks fails to establish that

   § 3553(a)’s factors warrant his release. § 3582(c)(1)(A); see United States v. Allen, 956 F.3d



                                                   5

Case 2:16-cr-00104-JRG-MCLC Document 275 Filed 09/14/20 Page 5 of 7 PageID #: 3217
   355, 357 (6th Cir. 2020) (“The First Step Act does not prohibit courts from considering the

   factors outlined in § 3553(a)[.]”). These factors include the “nature and circumstances of the

   offense”; the “history and characteristics of the defendant”; the “need for the sentence imposed”

   to “reflect the seriousness of the offense,” to “promote respect for the law,” and “to provide just

   punishment for the offense”; the “sentencing range established” for the defendant’s offense; and

   the “need to avoid unwarranted sentence disparities among defendants with similar records who

   have been found guilty of similar conduct.” § 3553(a)(1)–(2), (4), (6). Mr. Sinks’ criminal

   offense—a conspiracy to distribute and possess with the intent to distribute fifty grams or more

   of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846, [J., Doc. 227, at

   2]—is unquestionably serious in nature, cf. United States v. Suber, 75 F. App’x 442, 444 (6th

   Cir. 2003) (describing a conspiracy to distribute heroin as “grave”); see [J. at 2 (sentencing Mr.

   Sinks to 190 months’ imprisonment)].

          To reflect the seriousness of the offense, promote respect for the law, and provide just

   punishment for the offense, “courts have generally granted compassionate release only to

   defendants who have served a significant portion of their sentences.” United States v. Kincaid,

   No. 3:10-CR-00160-1-TAV-HBG, at 13 (E.D. Tenn. Oct. 29, 2019) (citations omitted) (PACER),

   aff’d, 802 F. App’x 187 (6th Cir. 2020). By the Court’s tally, Mr. Sinks has served less than

   one fifth of his 190-month sentence. See [J. at 2]. Under § 3553(a)(2)(A), the fact that he has

   served only a fraction of his sentence does not work in favor of his release. See Kincaid, 802 F.

   App’x at 188 (recognizing that “the need to provide just punishment, the need to reflect the

   seriousness of the offense, and the need to promote respect for the law permit the court to consider

   the amount of time served in determining whether a sentence modification is appropriate,” and

   based partly on these specific factors, affirming this Court’s denial of the defendant’s motion for



                                                    6

Case 2:16-cr-00104-JRG-MCLC Document 275 Filed 09/14/20 Page 6 of 7 PageID #: 3218
   compassionate release); United States v. Garmany, No. 3:18-CR-89-PLR-DCP-2, 2020 WL

   4923956, at *3 (E.D. Tenn. Aug. 21, 2020) (“Defendant has served approximately 16 months of

   her 60 months sentence. Granting compassionate release to a defendant who has served such a

   small portion of her sentence would fail to reflect the seriousness of her offense, promote respect

   for the law, and provide just punishment for the offense.” (citing § 3553(a)(2)(A))). If the Court

   were to grant Mr. Sinks’ request for compassionate release even though he has served only a

   portion of his 190-month sentence, it would risk creating “unwarranted sentence disparities

   among defendants with similar records who have been found guilty of similar conduct.”

   § 3553(a)(6).

          In sum, the Court sympathizes with Mr. Sinks’ concerns, but he is not entitled to

   compassionate release under § 3582(c)(1)(A). His Motion for Compassionate Release Based on

   Extraordinary and Compelling Circumstances [Doc. 267] is therefore DENIED.

          So ordered.

          ENTER:


                                                        s/J. RONNIE GREER
                                                   UNITED STATES DISTRICT JUDGE




                                                   7

Case 2:16-cr-00104-JRG-MCLC Document 275 Filed 09/14/20 Page 7 of 7 PageID #: 3219
